                            UNITED STATES DISTRICT COURT

                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   CHARLOTTE DIVISION


UNITED STATES OF AMERICA

      V.                                   CASE NUMBER: 3:00CR210-004-FDW


EVERTON BARTLEY


       THIS MATTER is before the Court on Defendant’s Motion pursuant to the First Step Act,

filed 08/19/2019, for Motion hearing.

       NOW, THEREFORE, IT IS ORDERED that:

       The Bureau of Prisons and the United States Marshals service is hereby ORDERED to

       transport and produce the body of EVERTON BARTLEY (USM# 16438-058), for

       motion hearing before the honorable Frank D. Whitney, in the Western District of North

      Carolina, Charlotte, North Carolina not later than December 9, 2019, and upon completion

       of the motion hearing, Defendant is to be returned to the custody of the Bureau

      of Prisons.

      The Clerk is directed to certify copies of this Order to the United States Attorney,

      Defendant’s Counsel, the United States Marshal Service, and the United States Probation

      Office.

      IT IS SO ORDERED.
                                  Signed: September 30, 2019
